EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, line 3, in the phrase “to a x-axis”, replace the word “a” with --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2013/0077748) discloses a method for tracking a position of a focal spot (abstract) of an x-ray tube (title and par. 3), the method comprising: receiving an initial image (7) from an image capturing system comprising the x-ray tube, the initial image including an artificial target (6) at a first position in the initial image; receiving a subsequent image from the image capturing system, the subsequent image necessarily including the artificial target (pars. 36-39), and identifying a shift of the artificial target from the first position in the initial image to a second position, the shift corresponding to a change in the position of the focal spot from capture of the initial image to capture of the subsequent image (pars. 36-39). The prior art (e.g., US 7991106 (abstract); US 2015/0352376 (par. 158)) also discloses generating a gain map based on the initial image as well as focal spot changes (e.g., EP 3569148 (abstract)). 
However, the prior art fails to disclose or fairly suggest a method for tracking a position of a focal spot of an x-ray tube, the method including: applying the gain map to the subsequent image to generate a normalized subsequent image; and identifying a shift of the artificial target from the first position in the initial image to a second position in the normalized subsequent image, the shift corresponding to a change in the position of the focal spot from capture of the initial image to capture of the subsequent image, in combination with all of the other recitations in the claim. 

Regarding claim 13 and its dependent claim(s), if any, the prior art (e.g., US 2013/0077748) discloses a similar system.  
However, the prior art fails to disclose or fairly suggest a system for tracking and adjusting a position of a focal spot of an x-ray tube, the system including: the image processing system including at least: a processor; and a memory coupled to the processor and storing instructions, that when executed by the processor, cause the processor to: apply the gain map to the subsequent image to generate a normalized subsequent image; and identify a shift of the artificial target from the first position in the initial image to a second position in the normalized subsequent image, the shift corresponding to a change in the position of the focal spot from capture of the initial image to capture of the subsequent image, in combination with all of the other recitations in the claim. 

Regarding claim 20 and its dependent claim(s), if any, the prior art (e.g., US 2013/0077748) discloses a similar method.
However, the prior art fails to disclose or fairly suggest a calibration method to enable a position of a focal spot of an x-ray tube to be tracked during patient imaging, the method including: applying the gain map to the subsequent image to generate a normalized subsequent image; and for a plurality of regions across an x-axis and a y-axis in the normalized subsequent image, identifying a shift of the mesh object artificial target within the respective region from the first position to the second position, wherein the respective region corresponds to one of x- and y-axis pixel coordinates of the image; 64Attorney Docket No. BSH.0102 USO1/04576.0098USU1 determining a maximum shift across the x-axis and the y-axis, the maximum shift representing a change in a position of the focal spot; identifying at least one of an x-axis pixel coordinate and a y-axis pixel coordinate where an artificial target is to be positioned for patient imaging; deriving a ratio of the maximum shift to a shift identified at a region from the plurality of regions corresponding to the at least one of the x-axis pixel coordinate and the y-axis pixel coordinate where the artificial target is to be positioned for patient imaging; and applying the ratio to an identified shift of the artificial target in a pair of subsequently captured patient images to determine the change in the position of the focal spot, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Chih-Cheng Kao/Primary Examiner, Art Unit 2884